United States Distriet Cogn 00747 “*
Violation Notica

 

 

 

 

 

 

 

[tots 12018
Lantan Gens | soknion Muncer ier Mere Fie foe fa
eee 965343? fe gn Wayice
YOU ARE CHARGED WITH THE FOLLOWING VICLATIOW
Cota aed Teta Cede OE Chad PAW UGE. 1 Sinks Gone
raf aes hao cae fe. ee my
a |
‘rete ‘avis, Piet tony
Cfo Cirsorecore Fiestud! Boots for Chars HAZMAT |
Ci Leek eee Fe ce

en Fabfte beth

+ oe Co

 

DEFENDANT INFORMATION

 

Lou! Pie

 

 

 

 

 

 

 

oo APPEARAMCE |S REQUIRED SPREARARCE [5 OPTICAL

rg ART wenn ain chocked. youmuet 0 OC) Woe eM checked, pou must pay the
apugerincouk See tt lies! due or lead pee

ut Instructions Spear in cea eee esteuctions

‘? SF Forties Anum

>= +4330 Proceselrg Fea

= PAY THIS ABOUNT AT -

I wewovbugcoumt.gow tf Ted) Codirsern | Coe

kK

bog YOUR COURT DATE

Pak (RET OL ET Paced A rT, yD bet oe a Ae CH bey TT]

pa CEU Ao Tene

= TF A

ras (the Tima

a ie

ik Pypaignetars elgeiiiag fet bean rvradearl & rei tele vere swiss 5 be nied arsine oat gull |

 

nn
pure nape gl ga Pe aed ee eR Bee a pO
ular chee

A Deferatar| Signet :
“Ungrm -vAaCopy

  

   

Document 1

Filed 12/03/20 pRagenh Of éaobaue dade

(Por Lea OP eerraiet APT Le SU PP rE}

| t1abe thebon Ay ae VET on pe while Rerctalng my cubes as
lw eniomementatice Inshe Ca eM  Cisirictor CP
a Beret bel,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Riteypoing aieroarett la ual Ligh:

AGL omy pened observa So riy peveanal meestigadion

Ea WROKTEUON euplied toma fem ey talesy alas ohsangtion
[otha féecabiin abo)

Gechere Orion pak My St ah Uy abeat Ghrer intonation wh keh | heey eee forth: eae aed 2 che
cof Bee aio res Det eed reece Boe teen bead ot ry eT pcemrtewdiges.

ow: wttthclaees > AL

Cae (Vy OT Signe une

Nos re

x
Pa

Proietti cores Wat Been steed for Ue Heruesice of 2 werent.

Se xeoutad on.

 

Ca immeddiy) = U3, heaglatrale Jucige

HARBLAT = Heccercireun entered itech a Witcher; PPA 2 Tele ci:
T. «Gorrie eer cae: Cty = Gonruectel ve tich invoteed ir Brebscat
c¢-2b 0202/22/20 NVOS GAD

Case 5:20-cr-00244-KK Document1 Filed 12/03/20 Page 2of2 Page ID#:2

Incident# LM20012806 CVB Loc, Code CC15 Violation Notice #9653432

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

I, Ranger ABITU #410, state that on March 26, 2020 while exercising my duties as a Law Enforcement
Officer in the Central District of California

I conducted uniformed patrol in a marked patrol vehicle on BLM Public Lands, in Stoddard Valley, in the
area known as Crash Corners. While patrolling, I observed three larger structures, covered in white and
black tarps. In plain view, I could observe, from outside the fence, numerous green leafy plants planted in
black containers inside the structure. I recognized the strong odor of marijuana emitting from the
structures. Ranger Friend and I searched the surrounding area but did not observe any additional
greenhouses and or subjects responsible for the grow operation.

On April 15, 2020, Ranger Friend and Ranger Benavidez stopped a black SUV that was driving towards

the Subject’s Premises. The driver was identified by his California Driver’s License as Santos
VILLA-MESA.

Agent Apley and I contacted VILLA-MESA at the grow site where he was being detained. After
waiving his Miranda Rights, VILLA-MESA admitted to helping LEON-TAPIA tend to the marijuana
greenhouses. VILLA-MESA continued to state LEON-TAPIA and him both planted marijuana
plants.

VILLA-MESA was issued Violation Notice #9653432 for cultivation of a controlled substance on
public lands under 21 U.S.C. 841. VILLA-MESA signed the promise to appear or pay collateral fine
statement.-His signature appears on the Violation Notice in the space marked Defendant Signature

The foregoing statement is based upon:

My personal observation i My personal investigation
Information supplied to me from my fellow officer’s observation

[] Other (explain above)

I declare under the penalty of perjury that the information, which I have set forth above and on
the face of the violation notice, is true and correct to the best of my knowledge.

 

Cc ‘
Executed on: 04/15/2020 i !
Date (MM/DDAYYYY) Officer’s Signature

Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (MM/DD/YYYY) U. S. Magistrate Judge
